DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Status of Claims
Claims 1-4, 6-8, 11, 13-16, and 18-28 remain pending, and are allowed.
Claims 5, 9-10, 12, and 17 have been cancelled.


Response to Arguments
Applicant’s arguments filed on 7/15/2022 with respect to the rejection under 35 U.S.C. 101 have been fully considered, and are persuasive. Applicant’s amendments have integrated the abstract idea into a practical application.

Applicant’s arguments filed on 7/15/2022 with respect to the rejection under 35 U.S.C. 102 and 103 have been fully considered, and are persuasive. Applicant’s amendments have overcome the prior art.



Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In the Title
The title has been amended to read, as follows, such that it is descriptive of the invention claimed (MPEP 606.01).

METHOD FOR ONLINE MARKETPLACES


Reasons for Allowance
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence alone or in combination, neither anticipates, nor renders obvious the features of Applicant’s invention.

The most pertinent prior art made of record include Crepps (US 20200160427 A1), Shivaswamy (US 20150046281 A1), Finnegan (US 20180150869 A1), and PTO-892 Reference U.

Crepps discloses a system for aggregating data from multiple merchants to determine matches for product request queries. The data from the multiple merchants are stored on a central database and the matches are displayed to the user on an integrated website where the user can purchase multiple items from multiple merchants from a single website. However, Crepps does not disclose embedding a widget in a website to display the information and purchase the items.

Shivaswamy discloses a system for determining related products to suggest for a target item that have a relationship with the item. The products are displayed as an advertisement on webpages of the item listing or on the competitor’s website using a browser plug in. However, Shivaswamy does not disclose where multiple competitor merchant offerings are displayed on the website with price and inventory information and the ability to purchase the item without leaving the website.

Finnegan discloses a system for identifying items from multipole merchants that meet a threshold price. Identical or similar items for sale across different merchant websites are displayed to the user including a price comparison. However, Finnegan does not disclose a widget embedded in a website to display the information various information of the multiple merchants.

PTO-892 Reference U discusses brick-and-mortar retailers and online commerce. The reference discusses the adoption of e-commerce by brick-and mortar retailers, and the challenges of utilizing online commerce with the known practices of physical commerce.  However, PTO-892 Reference U does not disclose the use of widgets to embed an interface into an unaffiliated webpage to display availability information of a product at other retailers.

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, as appropriate rationale for further modification to the evidence at hand to arrive at the claimed invention. Moreover, the combination of features as claimed could not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require substantial reconstruction based on improper hindsight bias, and would require knowledge gleaned only form Applicant’s disclosure.
It is hereby asserted by the Examiner, that in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable over the prior art as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069. The examiner can normally be reached Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625